DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
The Applicant’s amendment filed on February 3, 2021 was received.  Claims 1 and 13-16 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 6, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Patrick King on May 19, 2021.
The application has been amended as follows: 
In claim 13, lines 14-15, “the cap a portion of the side of the body form a continuous arc in and the rounded top surface” has been replaced with -- the cap and a portion of the side of the body form a continuous arc in the rounded top surface --. 

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 15-16 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Du Bois et al. and Wickersheim et al. on claims 1, 3-12 and 15 are withdrawn, because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Wu et al. and Wickersheim et al. on claims 1, 3-4, 6, 8 and 10 are withdrawn, because independent claim 1 has been amended.

Election/Restrictions
Claims 1 allowable.  Claims  previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species as set forth in the Office action mailed on January 17, 2020, is hereby withdrawn and claims  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1 allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claims 1 and 13, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the cap and a portion of the side of the body form a continuous arc in the rounded top surface, as recited in the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717